                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 United States

 v.                                                               Case No. 19-cr-10460-PBS

 Irvin Abreu


                       APPLICATION FOR WRIT OF HABEAS CORPUS

The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                      Ad Prosequendum                             □ Ad Testificandum.
Name of Detainee:             Irvin Abreu, dob 2/19/85

Detained at (custodian): Essex County Sheriff (Middleton)

Detainee is:     a.)    □     charged in this district by:
                               Indictment                 □ Information         □   Complaint

       or        b.)    □     a witness not otherwise available by ordinary process of the Court

Detainee will:          a.)     return to the custody of detaining facility upon termination of
                              proceedings

       or        b.)    □     be retained in federal custody until final disposition of federal charges,
                              as a sentence is currently being served at the detaining facility

Appearance is necessary for the purpose of initial appearance & arraignment
on December 18, 2019 at         10:30       in courtroom number 15 on the 5th
floor before the Honorable Judith G. Dein                     .


                                                         Respectfully submitted,

                                                         ANDREW E. LELLING
                                                         United States Attorney

                                                    By: /s/ Anne Paruti________
                                                        Anne Paruti
Date: December 15, 2019                                 Assistant U.S. Attorney
                                WRIT OF HABEAS CORPUS

                         Ad Prosequendum                           □   Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States
Marshal for this district, is hereby ORDERED to produce the named detainee, on the date and
time recited above, and for any further proceedings to be had in this cause, and at the conclusion
of said proceedings to return said detainee to the above-named custodian.

Date:




                                                2
